COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jeannie Lee v. Kin K. Lee

Appellate case number:      01-14-00551-CV

Trial court case number:    356017

Trial court:                County Court at Law No. 7 of Bexar County

      Appellant, Jeannie Lee, has filed a motion requesting “an additional 60 days in
which to file the transcript” and “an additional six days in which to finalize the
processing of my appeal transcript and the filing of the necessary paperwork to process
my appeal.” We grant appellant’s motion in part and dismiss the motion as moot in part.
        Appellant appeals from a trial court judgment, signed on March 27, 2014, and
filed her notice of appeal on June 18, 2014. The clerk’s record was filed in this Court on
September 26, 2014. On December 3, 2014, volume three of a five-volume reporter’s
record was filed. On January 8, 2014, the Clerk of this Court notified appellant that
unless she provided written evidence from the court reporter showing that the fee for the
remainder of the reporter’s record had been paid or arrangements to pay the fee had been
made, or proof that she is entitled to proceed without payment of costs by January 22,
2015, the Court might require appellant to file her brief and might consider and decide
the appeal on the record filed in this Court. On January 21, 2015, the court reporter filed
volumes one, two, four and five of the reporter’s record. Because a record has been filed
in this Court, we dismiss appellant’s request for additional time to file the transcript and
finalize the processing of the transcript as moot. See TEX. R. APP. P. 34.1.
        Appellant’s brief was due to be filed with this Court on February 20, 2015. See
TEX. R. APP. P. 38.6(a). To the extent that appellant’s request for additional time for
“filing the necessary paperwork to process” her appeal is a request for additional time to
file her appellant’s brief, we grant the motion and extend the time for filing appellant’s
brief. See TEX. R. APP. P. 38.6(d). Appellant’s brief is due to be filed with this Court
within 30 days from the date of this order.
      It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
 Acting individually

Date: March 31, 2015